EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Warwick Bell on 1/19/21

Election/Restrictions
Claims 1-6, 9 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 7, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8 and 10 have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 2/14/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Amendment to Claims
In claim 1, in the second to last line, replace “average molecular weight” with “number average molecular weight”.
In claim 7, in the fifth to last line replace “consisting of: substituted C30 alkyl, and substituted or unsubstituted C3-C30 cycloalkyl; the” with “consisting of: substituted C30 alkyl, and substituted C3-C30 cycloalkyl; the”. 
In claim 7, in the last line, delete “according to claim 1”.
Claim 8 is canceled.
In claim 9, delete “or is made from the block copolymer according to claim 1” in the last line.
Claim 10 is canceled.

REASONS FOR ALLOWANCE
Claims 1-7, 9 and 11 are allowed. 

The amendments above were discussed on the interview on 1/19/21, see interview summary which is attached with the instant action.  Specifically, claims 7 and 9 have been amended to clarify the claims.   Claims 8 and 10 are canceled because 
As elucidated by applicant, the prior art fails to recite block copolymers with the recites formula with the claimed molecular weight ranges.  


In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764